Citation Nr: 0637686	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-21 403	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including as secondary to a service-connected 
meniscal tear of the left knee.  

2.  Entitlement to an increased rating for the meniscal tear 
of the left knee, currently 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to January 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  A January 2002 
decision found that new and material evidence had not been 
presented to reopen the veteran's previously denied claim for 
service connection for a right knee disorder, including as 
secondary to his already service-connected left knee meniscal 
tear.  A more recent May 2003 decision denied an 
increased rating for the left knee disability.  

The RO in Baltimore subsequently assumed jurisdiction over 
the case.

In December 2004, the Board remanded the case for further 
development and readjudication, including to clarify whether 
the veteran wanted a hearing and, if so, the particular type.  
In response, he indicated that he did and he had a hearing 
before the Board in Washington, DC, in September 2005.  In 
December 2005, the Board determined that new and material 
evidence had been presented to reopen his claim for service 
connection for a right knee disorder and again remanded this 
claim (and the claim for a higher rating for his left knee 
disability) to the RO, via the Appeals Management Center 
(AMC), for still additional evidentiary development and 
further consideration.




FINDINGS OF FACT

1.  Service connection has been established for a meniscal 
tear of the left knee.  

2.  The medical evidence does not show that any current right 
knee disorder was first manifest until many years after 
service or that it was caused or made worse by the left knee 
disability.  

3.  The evidence shows the veteran's left knee disability 
causes slight limitation of flexion (stiffness) and aching 
pain, more so on repeated movement.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated 
during service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of the service-
connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).  

2.  The criteria are not met for a rating higher than 20 
percent for the left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2003 RO letter to the veteran notifying 
him of the VCAA as to the increased rating claim, he has been 
advised of the laws and regulations governing this claim and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  He was also notified in January 
2005 of the laws and regulations as they pertain to his 
service connection claim.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  His VA treatment records through January 2006 
have been obtained and, as mentioned, he had a hearing and 
was provided a VA compensation examination - including to 
assess the severity of his left knee disability and to 
determine whether there is a relationship between that 
disability and his right knee disorder.  These are the two 
dispositive issues.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.



Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires that VA, to 
the extent possible, provide notice to the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See, 
too, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).  Here, the RO initially considered the 
increased rating claim in May 2003 - so not until after 
sending the veteran a VCAA letter in April 2003.  Further, he 
was first provided VCAA notice regarding the service 
connection issue in July 2001 - so prior to January 2002 
adjudication of that claim.  Thus, there was no error in the 
timing of the VCAA notice in either instance.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  



Although the veteran was provided notice of the type of 
information and evidence needed to substantiate his claim for 
secondary service connection, he was not provided notice of 
the type of evidence necessary to establish a downstream 
disability rating or an effective date if this benefit is 
granted.  And although he was provided notice of the type of 
information and evidence needed to substantiate his claim for 
a higher rating for his left knee disability, he was not 
provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted.  
Nevertheless, this is nonprejudicial because the Board is 
denying both of his underlying claims, meaning these 
downstream issues are moot.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of at least 10 percent 
within 1 year from the date of termination of such service, 
the disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also permissible for disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for chronic aggravation of a 
non-service-connected disability by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability . . . over and above the degree 
of disability existing prior to the aggravation.").  

The service medical records (SMRs) do not mention any 
complaints or abnormal clinical findings regarding the right 
knee.  

A rating decision in May 1972 established service connection 
for the veteran's left knee disability - residuals of a 
meniscal tear.  He has had a 20 percent rating for this 
disability effectively since the day following his separation 
from service, except for a brief period in 2002 when he had a 
temporary 100 percent rating under the provisions of 
38 C.F.R. § 4.30 for convalescence following surgery.  

At the time of a VA compensation examination in January 1975, 
the examiner did not mention any right knee complaints or 
pertinent abnormal clinical findings.  



A VA compensation examiner in November 1992 recorded the 
veteran's history of an injury to his left knee in 1971 in 
service.  The veteran reported that, over the years, he had 
experienced chronic pain in this knee, and had also developed 
some pain in his right knee.  He complained of popping and 
grinding in both knees and stated that his left knee would 
lock up occasionally.  X-rays reportedly showed mild 
degenerative changes involving the left tibia with mild 
spurring, as well as spurring of the proximal right tibia.  A 
VA physician stated that he did not believe the veteran's 
right knee disability was the result of his left knee 
disability.  

A rating decision in March 1993 denied the veteran's claim 
for service connection for a right knee disorder, including 
as due to the service-connected left knee disability.  The 
veteran was notified of that decision and did not appeal.  

The report of an examination by a private physician in July 
1993 notes a diagnosis of post-traumatic osteoarthritis of 
the right knee, which this doctor indicated was probably 
based on stress and overuse over the years.  

In August 1993, this physician expanded on his earlier 
opinion, stating that the osteoarthritis in both knees was 
"merely coincidental" to the meniscal tear in 1972, that 
the osteoarthritis was entirely age-related, especially in 
light of the 21-year interval since the injury in service.  

A rating decision in August 1993 again denied the veteran's 
claim.  He was again notified and again did not file an 
appeal within one year of that notice.  

In June 2001, the veteran wrote requesting an increased 
rating for his left knee disability and petitioned to reopen 
his claim for service connection for his right knee disorder 
as secondary to his left knee disability.  

Private medical records dated from May 2000 through April 
2001 reflect ongoing treatment for bilateral knee problems.  
X-rays showed mild degenerative changes in the right knee.  

VA medical records show the veteran underwent arthroscopy of 
the right knee in October 2001.  The postoperative diagnosis 
was osteoarthritis of the right knee.  Subsequent VA clinic 
records dated through October 2003 reflect his complaints of 
bilateral knee pain aggravated by prolonged walking and 
climbing stairs and a January 2003 diagnosis of early 
degenerative joint disease of both knees.  A VA orthopedic 
surgeon wrote in April 2002 that, "[i]t is possible that 
trauma to the left knee with abnormal gait for a long time 
could have made the right knee more symptomatic."  
Subsequent VA clinic records reflect frequent visits for 
treatment for both of the veteran's knees, including further 
injections into the right knee.  These records do not show 
that any other examiner commented on the etiology of his 
right knee disorder.  

At the veteran's personal hearing before the Board in 
September 2005 he testified that his right knee had gradually 
been getting worse over the past 15 years and that he had 
undergone surgery on it, as well as on his left knee.  

A December 2005 decision of the Board determined there was 
new and material evidence since the March and August 1993 RO 
decisions concerning the right knee, so the Board reopened 
the right knee claim.  The Board then remanded the right knee 
claim (and left knee claim, too) for further development and 
consideration in light of the comment by the VA orthopedic 
surgeon in April 2002.

On remand, the veteran was afforded another VA compensation 
examination in April 2006 to obtain a more definitive opinion 
as to the etiology of his right knee disorder.  Another VA 
examiner reviewed the claims file and described the history 
of the veteran's right knee disorder in detail.  His report 
sets forth the right knee's current manifestations and the 
examination findings rather comprehensively.  In particular, 
the examiner reviewed the April 2002 statement by the 
VA orthopedic surgeon.  In response, the examiner stated, 

I would agree with [the April 2002 
physician] that it is "possible" that 
trauma to the left knee with abnormal 
gait for a long time could have made the 
right knee more symptomatic.  I believe 
that it would be speculation for me to 
say that [the veteran's] current right 
knee condition is as likely as not 
secondary to his service connected left 
knee condition.  I was not able to find 
any documentation of any right knee 
condition during his military service or 
within one year following discharge.  It 
would also be speculation for me to state 
on my examination ... and review of his 
[claims file] that his current right knee 
condition has been chronically aggravated 
as likely as not by his service connected 
left knee condition.

In deciding the right knee claim, the Board first points out 
there is no evidence that the veteran's right knee disorder 
was first manifest during service, that he had osteoarthritis 
in this knee to a compensable degree of at least 10 percent 
within one year of his discharge, or that his current right 
knee problems are otherwise due to an injury or disease 
incurred in service.  Indeed, even he does not contend this.  
So, in the absence of any evidence that his right knee 
disorder originated in service, or that any right knee 
arthritis was first manifest within the first year after his 
separation from service, service connection must be denied 
based on direct or presumed service incurrence.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

But in any event, this is not the essential basis of the 
veteran's claim.  He alleges, instead, that he developed 
chronic problems with his right knee from overcompensating 
for the functional impairment in his already service-
connected left knee by having an altered, awkward gate for 
many years.  So he believes his right knee should be service 
connected secondary to his left knee.



In Obert v. Brown, 5 Vet. App. 30 (1993), the Court held that 
a medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  See also Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom 
v. West, 12 Vet. App. 185 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  Use of cautious language does not always 
express inconclusiveness in a doctor's opinion on etiology.  
An etiological opinion should be viewed in its full context 
and not characterized solely by the medical professional's 
choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  But having said that, the Court also has held that 
where the physician is unable to provide a definite causal 
connection, the opinion constitutes what may be characterized 
as "non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  

Here, the two examiners used the term "possible," and the 
more recent examiner also used the term "could."  But these 
words, in the context used, are tantamount to those 
contemplated by the Court in the line of cases cited above.  
That is to say, merely stating it is possible that the left 
knee disability could have caused or aggravated the right 
knee disorder necessarily makes it possible that it did not.  
And in further expounding on his opinion, the April 2006 
examiner expressly indicated it would be speculative (at 
best) to state that the probability of such a cause-and-
effect relationship was "as likely as not."  Although this 
examiner did not refer to the exact legal standard the Board 
must apply in weighing the evidence - "at least as likely 
as not" - it is clear that, in his opinion, the probability 
in this case did not even rise to the level of "as likely as 
not," let alone to "at least as likely as not," a 
potentially higher standard.  So the Board finds that each of 
the two medical opinions in this case is too equivocal to 
establish a definite causal relationship between the 
veteran's service-connected left knee disability and his 
right knee condition.  As such, each opinion constitutes, in 
the words of the Court, "non-evidence" regarding the 
veteran's claim.  



The veteran's representative argued in November 2006 that the 
opinion by the April 2006 examiner that a causal relationship 
was "possible," coupled with the similar earlier opinion, 
"serves to place the appellant's claim in relative 
equipoise."  He argued that, therefore, under the provisions 
of 38 U.S.C.A. § 5107(b), service connection should be 
granted.  See, too, 38 C.F.R. § 3.102.  This argument, 
however, is misplaced.  Each piece of evidence - in this 
case, a medical opinion - must first be considered standing 
on its own, as discussed by the Court in Perman.  And if the 
opinion is too speculative to present definite evidence 
either for or against the claim, its probative value 
evaporates, irrespective of any other evidence.  Section 
5107(b) - the benefit of the doubt doctrine - applies to 
weighing the various pieces of evidence that are found to 
have probative value.  The opinions that have been obtained 
in this case carry no probative weight to help establish the 
veteran's claim.  

There is no probative medical evidence establishing the 
requisite causal link between the veteran's service-connected 
left knee disability and his non-service-connected right knee 
disorder, either as the proximate cause or on the basis of 
aggravation.  38 C.F.R. § 3.310; Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

For all the foregoing reasons, the claim for service 
connection for a right knee disorder must be denied because 
the preponderance of the evidence is unfavorable, meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  



Increased Rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  
For symptomatic postoperative residuals of removal of 
semilunar cartilage, a 10 percent rating is assigned.  
Code 5259.  

Arthritis is rated on the basis of the extent of limitation 
of motion it causes.  Codes 5003 and 5010.

A 20 percent evaluation is assigned for limitation of flexion 
of the leg to 30 degrees.  Limitation to 45 degrees warrants 
a 10 percent rating.  A noncompensable evaluation is to be 
assigned for limitation of flexion to 60 degrees or more.  
Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

The VA clinic records reflect frequent complaints of pain and 
stiffness regarding the veteran's left knee, particularly 
prior to April 2002.  He underwent arthroscopic surgery on 
his left knee in April 2002.  And, as mentioned, the RO 
already assigned a temporary total (i.e., 100 percent) 
disability rating for his convalescence following that 
procedure under the provisions of 38 C.F.R. § 4.30 - 
effective from the date of the surgery through May 31, 2002.  
As of June 1, 2002, the prior 20 percent rating resumed under 
the provisions of Code 5257.  The veteran filed his current 
claim for a higher rating later that year, in November 2002.

In conjunction with the veteran's prior claim for a temporary 
total rating, a VA compensation examination was conducted in 
August 2002.  The examiner described a moderate effusion on 
both sides of the left patellar tendon over the joint lines 
and there was moderate tenderness over both joint lines.  
Flexion of the left knee was limited to 100 degrees, but the 
veteran could extend the knee fully.  There was some weakness 
in the lateral and medial collateral ligaments, as well as 
probable laxity in the anterior cruciate ligament.  The 
patella grind test was positive.  The final diagnosis was 
progression of degenerative joint disease with painful 
limitation of motion.  



During his hearing before the Board in September 2005, the 
veteran testified that he wore a brace on his left knee all 
the time and that he had constant pain in this knee, which he 
rated 8/10 even with medication.  He also said it was 
difficult for him to stand or sit for prolonged periods 
without changing position.  

The veteran was afforded another VA compensation examination 
in April 2006.  He reported that, since the April 2002 
surgery, his knee was not doing well.  He said that he was 
unable to jog and could not participate in sports, such as 
throwing a Frisbee.  He acknowledged that injections in his 
knee have helped the aching somewhat and that it was not as 
stiff as previously.  He indicated that he used a cane for 
support.  He said that his knee was unstable and that he 
could not stand in one position too long before having to 
change positions.  He also reported that he could not balance 
on his toes.  He indicated that, at night, he would get pain 
in his knees with changes in the weather.  Repetitious 
movements or even just walking a block or two would 
reportedly increase his knee pain.  He indicated that he 
would "feel it for days" whenever he would squat for too 
long.  He treated his knee symptoms with heat, braces, and 
rest.

On objective physical examination, the veteran was noted to 
walk with a limp and to carry a cane, although he walked 
around the examining room without it.  He was able to stand 
on each foot to remove his pants and he climbed onto the 
examination table without difficulty.  He was able to squat 
several times, flexing his knees to about 114 degrees; 
afterwards, he reported that they ached.  The examiner noted 
that the veteran's collateral and cruciate ligaments were 
intact.  There was some patellofemoral crepitus and some 
discomfort, but no instability.  He was able to extend his 
left knee fully, with slight hyperextension.  He could flex 
his left knee to 130 degrees; the examiner did not report 
that that motion of the left knee was painful, whereas 
testing of the right knee was noted to cause some discomfort 
on the final 5 degrees of flexion.  McMurray and Patrick's 
tests were negative.  There was no joint effusion.  Motor 
strength of the left leg was noted to be normal (5/5).  


The examiner commented that he was unable to determine any 
significant weakened movement of the left knee.  He also 
indicated that the left knee disability would not preclude 
more sedentary labor, not requiring significant physical 
demands, such as repetitious squatting, kneeling, climbing, 
heavy lifting, or hazardous activities.  The examiner also 
stated that he was unable to determine any complaints of pain 
or other symptoms not in accord with the physical findings.  
Finally, the examiner commented that repetitious movements of 
the left knee would cause increased pain, but that he could 
not determine any decreased range of motion, weakened motion, 
lack of endurance, incoordination, or increased fatigue.  

As alluded to, the RO previously assigned a 20 percent rating 
for the left knee disability under the provisions of Code 
5257, apparently on the basis of the "probable" laxity 
reported by the examiner in August 2002.  However, none of 
the subsequent medical records or examination report has 
noted any instability or laxity of the left knee ligaments.  
Thus, lacking any medical evidence of left knee instability 
since August 2002, the Board finds that a compensable rating 
based on instability of the knee, under Code 5257, is not 
warranted at this time.  

Further, there is no medical evidence, including in the 
August 2002 and April 2006 examination reports, of any 
limitation of extension of the left knee; it has always been 
completely normal ("full").  And even flexion has not been 
limited to less than 100 degrees, even worst case, including 
due to pain.  The medical evidence shows that the 
manifestations of the veteran's left knee disability since 
the August 2002 VA examination have primarily been limited to 
stiffness, an aching pain that increases with changes in the 
weather and on repeated activity, and slight limitation of 
flexion.  Clearly, the criteria for a compensable evaluation 
under the provisions of Codes 5260 or 5261, based solely on 
measured limitation of motion, are not met.  Considering the 
recent VA examiner's report of increased pain in the knee on 
repeated activity, particularly flexion, however, and even 
without evidence that such activity causes any decreased 
range of motion, weakened motion, lack of endurance, 
incoordination, or increased fatigue, the Board finds that a 
10 percent rating is warranted under Code 5260.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Keep in mind, though, the veteran already has a rating higher 
than this - of 20 percent, so there is an additional 10 
percent of impairment being compensated even now.  And this 
additional 10 percent takes into account the exacerbations of 
his symptoms that he experiences during flare-ups, such as 
after prolonged or repeated activity.  Moreover, since the 
most recent VA examination definitely ruled out any 
instability in his left knee, he cannot receive separate 
ratings for instability (under Code 5257) and arthritis 
(under Code 5003).  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  See, too, VAOPGPREC 9-98 (August 14, 
1998); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

By the same line of reasoning, since he has maintained normal 
extension in his left knee, the veteran cannot receive 
separate ratings for limitation of flexion and extension.  
See VAOGPREC 9-2004 (September 17, 2004).

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's 
average earning capacity impairment due to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no indication he has been frequently 
hospitalized for treatment of his left knee disability since 
his separation from service.  Rather, the overwhelming 
majority of his evaluation and treatment has been on an 
outpatient (as opposed to inpatient) basis.  Neither does the 
record reflect marked interference with his employment, 
meaning above and beyond that contemplated by his current 
20 percent schedular rating.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

For these reasons and bases, the claim for an increased 
rating for the left knee meniscal tear must be denied because 
the preponderance of the evidence is unfavorable, so 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5257.  


ORDER

Service connection for a right knee disorder, including 
secondary to the 
service-connected meniscal tear of the left knee, is denied.  

A rating higher than 20 percent for the meniscal tear of the 
left knee is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


